     Case 2:17-cr-00241-JCZ-JVM Document 219 Filed 10/01/19 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA                                     CRIMINAL ACTION

VERSUS                                                       17-241

IRVIN MAYFIELD                                               SECTION "A" MAG. 1
RONALD MARKHAM


                        ORDER CHANGING HEARING TIME

      IT IS ORDERED that the evidentiary hearing set for Wednesday, October 2, 2019

on Defendants’ motion to suppress shall begin at 9:00 a.m.

      September 30, 2019


                                           JAY C. ZAINEY
                                   UNITED STATES DISTRICT JUDGE
